DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the arguments filed on 10/25/2021. 
Claims 1-11 are presented for examination on the merits. The following rejections are made.

Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejections of claims 1-11 based upon Hastings et al. (US 8496979), evidenced by Yiulmaz et al. (J Ag Food Chem, 2004) as set forth in the last Office action.
The declaration argues when the claimed composition which consists essentially of 1) trans-resveratrol; 2) ginko biloba; 3) coenzyme Q10 and 4) natural flavonoids is modified to further include one or more additional components such as that taught by Hastings, such as beta alanine, omega-3 fatty acids etc., the resulting properties of the composition is altered and would not be effective in treating autism. 
The Examiner is not persuaded.
A statement that the presence of additional components (e.g. omega-3 fatty acids) in the claimed composition would be deleterious in the treatment of autism needs support evidence/data. MPEP 716.02(b) states that evidence relied upon should establish “that 


Response to Applicants’ Arguments
Applicants arguments filed 10/25/2021 regarding the rejection of claims 1 and 7 made by the Examiner under 35 USC 102(a)(1) over Hastings et al. (US 8496979), evidenced by Yiulmaz et al. (J Ag Food Chem, 2004) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/24/2021.
Applicants arguments filed 10/25/2021 regarding the rejection of claims 1, 2, 5-8 and 11 made by the Examiner under 35 USC 103 over Mazzio et al. (US 2007/0116779) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/24/2021. 
Applicants arguments filed 10/25/2021 regarding the rejection of claims 3, 4, 9 and 10 made by the Examiner under 35 USC 103 Mazzio et al. (US 2007/0116779) in view of Haase (US 2019/0069585) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/24/2021.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
A)  The transitional phrase “consisting essential of” limits the scope of the claims to the specific ingredients included in the dietary supplement composition being claimed.  Hastings’s (and Mazzio’s) composition comprises many 
In response to A, MPEP 2111.03(III) defines “consisting essential of” as a transitional phrase that “limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention”. The question to be resolved is what ingredients taught by Hasting (or Mazzio) would materially affect the basic and novel characteristics of the claimed composition? However, because instant claim 1, for example, is to a “dietary supplement composition” and the specification is silent regarding any indication as to what the basic and novel characteristics are to be and what compounds, if any, would alter these characteristics, the Examiner has no way of construing how the scope of the claimed composition is to be altered. Accordingly, the “consisting essentially of” language will be construed as equivalent to “comprising” and the claim will be given its broadest interpretation..    

Maintained Rejections, of record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US 8496979), evidenced by Yiulmaz et al. (J. Agric. Food Chem. 2004, 52, 2, 255–260).
Hastings provides the following beverage formulation: 
    PNG
    media_image1.png
    610
    424
    media_image1.png
    Greyscale
 It is observed that Hastings discloses a composition comprising flavonoid blend (broadly) of blueberry leaf and grapeseed extract (see evidence to Yilmaz et al. re flavonoid content in grape seed extract), resveratrol, coenzyme Q10 and cyanoblamain (vitamin B12).  
Regarding the transition phrase “consisting essentially of”, because the claims are generically directed to a “dietary supplement composition” and the specification is silent .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzio et al. (US 2007/0116779).
Mazzio is provides a nutraceutical formulations for the treatment of Parkinson’s. The composition may comprise resveratrol in an amount between 0-200 mg (preferably between 20-100 mg) (see Tyroninase(-) of Table 1) (see instant claims 1, 2, 7 and 8), ginko biloba in an amount of between 0-2000 mg (preferably 50 mg) (see BLOOD FLOW (+)/HOMOCYSTEINE (-) of Table 1) (see instant claims 1, 2, 7 and 8), Coenzyme Q10 in an amount of between 0-1000 mg (preferably 30 mg) (see OXPHOS (+) of Table 1) (see instant claims 1, 2, 7 and 8), flavonoids such as quercertin in an amount of between 0-200 mg (preferably between 20-100 mg) (see TYRONIASE(-) of Table 1) (see instant claim 5), fisetin in an amount between 0-200 
The nutraceutical composition also comprises taurine in an amount of between 0-500 mg (preferably 75 mg) (see GLIUergic(-)/GABAergic(+) of Table 1) (see instant claims 3, 4, 10 and 11) and cyanocobalamin in an amount 0-350 mg (preferably 100 mg) (see BLOOD FLOW (+)/HOMOCYSTEINE of Table 1) (see instant claims 3, 4, 10 and 11).
With respect to the amounts of each of the nutraceuticals components the flavonoids (flavonoid blend) taught by Mazzio, generally all of the components taught by Mazzio overlap with the ranges currently being claimed. Where claimed ranges overlap or lie inside ranges taught by the prior art, a case of obviousness exists. See MPEP 2144.05(I). It is also important to note that differences in concentration do not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentrations are critical. See MPEP 2144.05(II)(A).
The composition of Mazzio may be formulated as a tablet, beverage, powder and so on (see claim 15) (see instant claims 6 and 11).
The only difference between Mazzio and the instant claims is that Mazzio does not teach the specific combination of components as claimed in a single embodiment (e.g.a composition comprising resveratrol, ginko, Q10 and flavonoid blend), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Mazzio, but ‘such ‘picking and choosing’ within several variables does not necessarily give rise 
Regarding the transition phrase “consisting essentially of”, because the claims are generically directed to a “dietary supplement composition” and the specification is silent regarding any indication as to what the basic and novel characteristics are to be, the “consisting essentially of” language will be construed as equivalent to “comprising”.    See MPEP 2111.03.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 3-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazzio et al. (US 2007/0116779) as applied to claims 1-2, 5-8 and 11 above, and further in view of Haase (US 2019/0069585).
It is noted that Mazzio teaches that their composition may include zinc, in an amount of between 0-100 mg (preferably 30 mg) (see SOD(+) of Table 1) so as to enable dopamine secretion in the treatment of Parkinson’s (see [0010]). 
However, Mazzio fails to specifically recognize zinc gluconate as a potential means for delivering zinc.
Haase, directed to composition comprising phytonutrients used in treating Parkinson’s disease, teaches that their composition may comprise zinc in the form of zinc gluconate (see [0018]).  It would have been obvious to identify zinc gluconate as a suitable means as the selection of a known material based on its suitability for its intended use (e.g. delivering zinc so as to enhance dopamine secretion) is indicia of obviousness. See MPEP 2144.07. See also MPEP 2143(I)(A).
With respect to the claimed amount of zinc gluconate, such would have been obvious as one of ordinary skill would be capable of working within the ranges taught by both Mazzio and Haase to identify a useful amount of zinc gluconate so as to treat Parkinson’s.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611